

116 HR 1315 IH: Blue Collar to Green Collar Jobs Development Act of 2019
U.S. House of Representatives
2019-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1315IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2019Mr. Rush introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title II of the Department of Energy Organization Act to reauthorize an office within the
			 Department of Energy, to direct the Secretary of Energy to establish and
			 carry out a comprehensive, nationwide energy-related industries jobs
			 program, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Blue Collar to Green Collar Jobs Development Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Office of Economic Impact, Diversity, and Employment
					Sec. 101. Name of office.
					Sec. 102. Energy workforce development programs.
					Sec. 103. Authorization.
					Title II—Energy workforce development
					Sec. 201. Energy workforce development.
					Sec. 202. Energy workforce grant program.
					Sec. 203. Definitions.
				
			IOffice of Economic Impact, Diversity, and Employment
			101.Name of office
 (a)In generalSection 211 of the Department of Energy Organization Act (42 U.S.C. 7141) is amended— (1)in the section heading, by striking Minority Economic Impact and inserting Economic Impact, Diversity, and Employment; and
 (2)in subsection (a), by striking Office of Minority Economic Impact and inserting Office of Economic Impact, Diversity, and Employment. (b)Conforming amendmentThe table of contents for the Department of Energy Organization Act is amended by amending the item relating to section 211 to read as follows:
					
						
							Sec. 211. Office of Economic Impact, Diversity, and Employment..
 102.Energy workforce development programsSection 211 of the Department of Energy Organization Act (42 U.S.C. 7141) is amended— (1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and
 (2)by inserting after subsection (e) the following:  (f)The Secretary, acting through the Director, shall establish and carry out the programs described in sections 201 and 202 of the Blue Collar to Green Collar Jobs Development Act of 2019..
 103.AuthorizationSubsection (h) of section 211 of the Department of Energy Organization Act (42 U.S.C. 7141), as redesignated by section 102 of this Act, is amended by striking not to exceed $3,000,000 for fiscal year 1979, not to exceed $5,000,000 for fiscal year 1980, and not to exceed $6,000,000 for fiscal year 1981. Of the amounts so appropriated each fiscal year, not less than 50 percent shall be available for purposes of financial assistance under subsection (e). and inserting $100,000,000 for each of fiscal years 2020 through 2024..
			IIEnergy workforce development
			201.Energy workforce development
 (a)In generalSubject to the availability of appropriations, the Secretary, acting through the Director of the Office of Economic Impact, Diversity, and Employment, shall establish and carry out a comprehensive, nationwide program to improve education and training for jobs in energy-related industries, including manufacturing, engineering, construction, and retrofitting jobs in such energy-related industries, in order to increase the number of skilled workers trained to work in such energy-related industries, including by—
 (1)encouraging underrepresented groups, including religious and ethnic minorities, women, veterans, individuals with disabilities, unemployed energy workers, and socioeconomically disadvantaged individuals to enter into the science, technology, engineering, and mathematics (in this section referred to as STEM) fields;
 (2)encouraging the Nation’s educational institutions to equip students with the skills, mentorships, training, and technical expertise necessary to fill the employment opportunities vital to managing and operating the Nation’s energy-related industries;
 (3)providing students and other candidates for employment with the necessary skills and certifications for skilled, semiskilled, and highly skilled jobs in such energy-related industries;
 (4)strengthening and more fully engaging Department of Energy programs and laboratories in carrying out the Department’s Minorities in Energy Initiative; and
 (5)to the greatest extent possible, collaborating with and supporting existing State workforce development programs to maximize program efficiency.
 (b)PriorityIn carrying out the program established under subsection (a), the Secretary shall prioritize the education and training of underrepresented groups for jobs in energy-related industries.
 (c)Direct assistanceIn carrying out the program established under subsection (a), the Secretary shall provide direct assistance (including financial assistance awards, technical expertise, and internships) to educational institutions, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs. The Secretary shall distribute such direct assistance in a manner proportional to the needs of, and demand for jobs in, energy-related industries, consistent with information obtained under subsections (e)(3) and (i).
 (d)ClearinghouseIn carrying out the program established under subsection (a), the Secretary shall establish a clearinghouse to—
 (1)maintain and update information and resources on training programs for jobs in energy-related industries, including manufacturing, engineering, construction, and retrofitting jobs in such energy-related industries; and
 (2)act as a resource for educational institutions, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs that would like to develop and implement training programs for such jobs.
 (e)Collaboration and reportIn carrying out the program established under subsection (a), the Secretary— (1)shall collaborate with educational institutions, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, apprenticeship programs, and energy-related industries;
 (2)shall encourage and foster collaboration, mentorships, and partnerships among industry, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs that currently provide effective training programs for jobs in energy-related industries and educational institutions that seek to establish these types of programs in order to share best practices and approaches that best suit local, State, and national needs; and
 (3)shall collaborate with the Bureau of Labor Statistics, the Department of Commerce, the Bureau of the Census, and energy-related industries to—
 (A)develop a comprehensive and detailed understanding of the workforce needs of such energy-related industries, and job opportunities in such energy-related industries, by State and by region; and
 (B)publish an annual report on job creation in the energy-related industries described in subsection (i)(2).
						(f)Guidelines for educational institutions
 (1)In generalIn carrying out the program established under subsection (a), the Secretary, in collaboration with the Secretary of Education, the Secretary of Commerce, the Secretary of Labor, and the National Science Foundation, shall develop voluntary guidelines or best practices for educational institutions to help provide graduates with the skills necessary for jobs in energy-related industries, including manufacturing, engineering, construction, and retrofitting jobs in such energy-related industries.
 (2)InputThe Secretary shall solicit input from energy-related industries in developing guidelines or best practices under paragraph (1).
 (3)Energy efficiency and conservation initiativesThe guidelines or best practices developed under paragraph (1) shall include grade-specific guidelines for teaching energy efficiency technology, manufacturing efficiency technology, community energy resiliency, and conservation initiatives to educate students and families.
 (4)STEM educationThe guidelines or best practices developed under paragraph (1) shall promote STEM education in educational institutions as it relates to job opportunities in energy-related industries.
 (g)Outreach to minority-Serving institutionsIn carrying out the program established under subsection (a), the Secretary shall— (1)give special consideration to increasing outreach to minority-serving institutions;
 (2)make resources available to minority-serving institutions with the objective of increasing the number of skilled minorities and women trained for jobs in energy-related industries, including manufacturing, engineering, construction, and retrofitting jobs in such energy-related industries;
 (3)encourage energy-related industries to improve the opportunities for students of minority-serving institutions to participate in industry internships and cooperative work-study programs; and
 (4)partner with the Department of Energy laboratories to increase underrepresented groups’ participation in internships, fellowships, traineeships, and employment at all Department of Energy laboratories.
 (h)Outreach to displaced and unemployed energy workersIn carrying out the program established under subsection (a), the Secretary shall— (1)give special consideration to increasing outreach to employers and job trainers preparing displaced and unemployed energy workers for emerging jobs in energy-related industries, including manufacturing, engineering, construction, and retrofitting jobs in such energy-related industries;
 (2)make resources available to institutions serving displaced and unemployed energy workers with the objective of increasing the number of individuals trained for jobs in energy-related industries, including manufacturing, engineering, construction, and retrofitting jobs in such energy-related industries; and
 (3)encourage energy-related industries to improve opportunities for displaced and unemployed energy workers to participate in industry internships and cooperative work-study programs.
 (i)Guidelines To develop skills for an energy industry workforceIn carrying out the program established under subsection (a), the Secretary shall, in collaboration with energy-related industries—
 (1)identify the areas with the greatest demand for workers in each such industry; and (2)develop guidelines for the skills necessary for work in the following energy-related industries:
 (A)Energy efficiency industry, including work in energy efficiency, conservation, weatherization, retrofitting, or as inspectors or auditors.
 (B)Renewable energy industry, including work in the development, engineering, manufacturing, and production of renewable energy from renewable energy sources (such as solar, hydropower, wind, or geothermal energy).
 (C)Community energy resiliency industry, including work in the installation of rooftop solar, in battery storage, and in microgrid technologies.
 (D)Fuel cell and hydrogen energy industry. (E)Manufacturing industry, including work as operations technicians, in operations and design in additive manufacturing, 3–D printing, and advanced composites and advanced aluminum and other metal alloys, industrial energy efficiency management systems, including power electronics, and other innovative technologies.
 (F)Chemical manufacturing industry, including work in construction (such as welders, pipefitters, and tool and die makers) or as instrument and electrical technicians, machinists, chemical process operators, engineers, quality and safety professionals, and reliability engineers.
 (G)Utility industry, including work in the generation, transmission, and distribution of electricity and natural gas, such as utility technicians, operators, lineworkers, engineers, scientists, and information technology specialists.
 (H)Alternative fuels industry, including work in biofuel development and production. (I)Pipeline industry, including work in pipeline construction and maintenance or work as engineers or technical advisors.
 (J)Nuclear industry, including work as scientists, engineers, technicians, mathematicians, or security personnel.
 (K)Oil and gas industry, including work as scientists, engineers, technicians, mathematicians, petrochemical engineers, or geologists.
 (L)Coal industry, including work as coal miners, engineers, developers and manufacturers of state-of-the-art coal facilities, technology vendors, coal transportation workers and operators, or mining equipment vendors.
 (j)Enrollment in training and apprenticeship programsIn carrying out the program established under subsection (a), the Secretary shall work with industry, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs to help identify students and other candidates, including from underrepresented communities such as minorities, women, and veterans, to enroll into training and apprenticeship programs for jobs in energy-related industries.
 (k)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2020 through 2024.
				202.Energy workforce grant program
				(a)Program
 (1)EstablishmentSubject to the availability of appropriations, the Secretary, acting through the Director of the Office of Economic Impact, Diversity, and Employment, shall establish and carry out a program to provide grants to eligible businesses to pay the wages of new and existing employees during the time period that such employees are receiving training to work in the renewable energy sector, energy efficiency sector, or grid modernization sector.
 (2)GuidelinesNot later than 60 days after the date of enactment of this Act, the Secretary, in consultation with stakeholders, contractors, and organizations that work to advance existing residential energy efficiency, shall establish guidelines to identify training that is eligible for purposes of the program established pursuant to paragraph (1).
 (b)EligibilityTo be eligible to receive a grant under the program established under subsection (a) or a business or labor management organization that is directly involved with energy efficiency or renewable energy technology, or working on behalf of any such business, shall provide services related to—
 (1)renewable electric energy generation, including solar, wind, geothermal, hydropower, and other renewable electric energy generation technologies;
 (2)energy efficiency, including energy-efficient lighting, heating, ventilation, and air conditioning, air source heat pumps, advanced building materials, insulation and air sealing, and other high-efficiency products and services, including auditing and inspection;
 (3)grid modernization or energy storage, including smart grid, microgrid and other distributed energy solutions, demand response management, and home energy management technology; or
 (4)fuel cell and hybrid fuel cell generation. (c)Use of grantsAn eligible business with—
 (1)20 or fewer employees may use a grant provided under the program established under subsection (a) to pay up to—
 (A)45 percent of an employee’s wages for the duration of the training, if the training is provided by the eligible business; and
 (B)90 percent of an employee’s wages for the duration of the training, if the training is provided by an entity other than the eligible business;
 (2)21 to 99 employees may use a grant provided under the program established under subsection (a) to pay up to—
 (A)37.5 percent of an employee’s wages for the duration of the training, if the training is provided by the eligible business; and
 (B)75 percent of an employee’s wages for the duration of the training, if the training is provided by an entity other than the eligible business; and
 (3)100 employees or more may use a grant provided under the program established under subsection (a) to pay up to—
 (A)25 percent of an employee’s wages for the duration of the training, if the training is provided by the eligible business; and
 (B)50 percent of an employee’s wages for the duration of the training, if the training is provided by an entity other than the eligible business.
 (d)Priority for targeted communitiesIn providing grants under the program established under subsection (a), the Secretary shall give priority to eligible businesses that—
 (1)recruit employees— (A)from the communities that the businesses serve; and
 (B)that are minorities, women, persons who are or were foster children, persons who are transitioning from fossil energy sector jobs, or veterans; and
 (2)provide trainees with the opportunity to obtain real-world experience. (e)LimitAn eligible business may not receive more than $100,000 under the program established under subsection (a) per fiscal year.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $70,000,000 for each of fiscal years 2020 through 2024.
 203.DefinitionsIn this Act: (1)ApprenticeshipThe term apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
 (2)Educational institutionThe term educational institution means an elementary school, secondary school, or institution of higher education. (3)Elementary school and secondary schoolThe terms elementary school and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)Energy-related industryThe term energy-related industry includes each of the energy efficiency, renewable energy, chemical manufacturing, utility, alternative fuels, pipeline, nuclear energy, oil, gas, and coal industries.
 (5)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (6)Labor organizationThe term labor organization has the meaning given such term in section 2 of the National Labor Relations Act (29 U.S.C. 152). (7)Local workforce development boardThe term local workforce development board means a local board, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (8)Minority-serving institutionThe term minority-serving institution means an institution of higher education that is of one of the following: (A)Hispanic-serving institution (as defined in section 502(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)(5))).
 (B)Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))).
 (C)Alaska Native-serving institution (as defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))).
 (D)Native Hawaiian-serving institution (as defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))).
 (E)Predominantly Black Institution (as defined in section 318(b) of the Higher Education Act of 1965 (20 U.S.C. 1059e(b))).
 (F)Native American-serving nontribal institution (as defined in section 319(b) of the Higher Education Act of 1965 (20 U.S.C. 1059f(b))).
 (G)Asian American and Native American Pacific Islander-serving institution (as defined in section 320(b) of the Higher Education Act of 1965 (20 U.S.C. 1059g(b))).
 (9)SecretaryThe term Secretary means the Secretary of Energy. (10)State workforce development boardThe term State workforce development board means a State board, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
				